Exhibit 10.5

 

POSITIVEID CORP

  

 

CONVERTIBLE DEBENTURE

 



$275,000.00 June 30, 2014

 

THIS DEBENTURE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933
(THE "ACT") OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AS TO THIS DEBENTURE OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

FOR VALUE RECEIVED, the undersigned, PositiveID Corp., a Delaware corporation
(the "Company"), hereby promises to pay to Macallan Partners, LLC (the
"Lender"), or its registered assigns, the principal sum of TWO HUNDRED SEVENTY
FIVE THOUSAND DOLLARS ($275,000.00) (or so much thereof as shall have been
advanced by the Lender to the Company hereunder subject to an Original Issue
Discount of 10%, together with interest (computed on the basis of a three
hundred sixty (360) day year of twelve (12) thirty (30) day months) on the
unpaid principal balance of this Debenture from the date of this Debenture until
paid, at the rate of ten percent (10%) per annum.

 

1.PAYMENT.

 

(a) Payments of the principal of and interest on this Debenture shall be made in
lawful money of the United States of America at the current address of the
registered holder of this Debenture as recorded in the Company’s books.

 

(b) Interest accruing on the outstanding principal balance of this Debenture
during the term of this Debenture shall be paid at the Final Maturity, which
shall be May 25, 2015. Upon the occurrence of any Event of Default (as such term
is defined hereinafter) and acceleration of the indebtedness hereunder, or after
the Expiration Date (including without limitation any time from and after the
entry of a judgment for sums due), any unpaid principal of this Indenture shall
bear interest at the rate of eighteen percent (18%) per annum until paid. There
shall be a 10 day grace period for payments to be made hereunder (but interest
shall be computed to the actual date of payment).

 

(c) The outstanding principal balance of this Debenture, together with all
accrued but unpaid interest thereon, may be prepaid, at the Company's option at
any time prior to the Expiration Date, provided that the Company shall give
written notice of any such prepayment to the registered holder of this Debenture
no later than fifteen (15) days prior to the date filed for prepayment (the
“Prepayment Date”). Upon the Prepayment Date the Company shall pay a prepayment
penalty of 125% of the outstanding principal balance plus all accrued and unpaid
interest thereon. (the “Prepayment Penalty”).

 



 

 

  

2.REGISTRATION AND TRANSFER.

 

(a) The Company shall maintain at its principal executive offices a register for
this Debenture, in which the Company shall record the name and address of the
person in whose name this Debenture has been issued and the name and address of
each transferee and prior owner thereof. The Company may deem and treat the
person in whose name this Debenture is so registered as the holder and owner
thereof for all purposes and all notices hereunder to the registered holder may
be to the address indicated on such register.

 

(b) This Debenture may be transferred only by the surrendering thereof for
registration of transfer duly endorsed, or accompanied by a written instrument
of transfer duly executed, by the registered holder. The Company may condition
its registration of such transfer upon (a) the opinion of counsel reasonably
acceptable to the Company that the transfer of this Debenture does not violate
the Act or any state securities or blue sky laws, and (b) the payment to it of a
sum sufficient to cover any stamp tax or other governmental charge imposed in
respect of such transfer.

 

3.COMMON STOCK CONVERSION RIGHTS AND SHARE RESERVATION RIGHTS.

 

(a)                The Lender has the right, at any time after the Effective
Date, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) under any convertible
balance due by the Company, into fully paid and non-assessable shares of common
stock of the Company as per this conversion formula: Number of shares receivable
upon conversion equals the dollar conversion amount divided by the Conversion
Price. The Conversion price is equal to 60% of the lowest VWAP price during the
15 days prior to the election to convert. Notice of Lender’s conversion may be
delivered to Borrower by method of Lender’s choice (including but not limited to
email, facsimile, mail, overnight courier, or personal delivery), and all
conversions shall be cashless and not require further payment from the Lender.
If no objection is delivered from Borrower to Lender regarding calculations in
the conversion notice within 24 hours of delivery of the conversion notice, the
Company shall have been thereafter deemed to have irrevocably confirmed and
irrevocably ratified such conversion notice and waived any objection thereto.
The Company shall deliver the shares from any conversion to Lender (in any name
directed by Lender) within 2 (two) business days of conversion notice delivery.

 

(a)    The Borrower shall irrevocably place 8,000,000 shares of the Company’s
common stock on reserve with the Company’s Transfer Agent to ensure that there
are sufficient shares available for the conversion of this Debenture. So long as
any of the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, a number of
shares of Common Stock equal to 4x the value of the outstanding principal and
interest of the note as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding (without regard to any
limitations on conversions) (the “Required Reserve Amount”).

 



2

 

  

(b)               Insufficient Authorized Shares. If, notwithstanding Section
3(b), and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than twenty (20) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its reasonable best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal. 

 

(c)                In the event that the outstanding shares of the common stock
subject to the conversion are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, re-capitalization, re-classification, stock split, stock
dividend or combination of shares, the Company shall make an appropriate and
equitable adjustment in the number and kind of shares as to which the conversion
shall be applicable, to the end that after such event the Lender’s proportionate
interest is preserved after the occurrence of such event.

 

(d)        If Borrower fails to deliver shares in accordance with the timeframe
stated this Section; the Lender, at any time prior to selling all of those
shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Company (under Lender’s and Borrower’s expectations that any
returned conversion amounts will tack back to the original date of this
Debenture). In addition, for each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a
penalty of $2,000 per day will be assessed for each day after the third business
day (inclusive of the day of the conversion) until share delivery is made; and
such penalty will be added to the Principal Sum of this Debenture (under
Lender’s and Borrower’s expectations that any penalty amounts will tack back to
the original date of this Debenture).

 



3

 



 

4.ADJUSTMENT FOR CAPITAL CHANGES; MERGER OR CONSOLIDATION; NON-DILUTION
PROVISIONS.

  

(a) In the event of a stock dividend, stock split, recapitalization,
combination, subdivision or other similar corporate change with respect to the
capital stock of the Company, the Board of Directors of the Company shall make
an appropriate and proportional adjustment in the aggregate number of shares of
Common Stock into which this Debenture is convertible and/or the Conversion
Price per share of Common Stock.

 

(b) If any merger or consolidation of the Company or the sale of all or
substantially all of its assets shall occur, then, as a condition to such
merger, consolidation or sale, lawful and adequate provision shall be made
whereby the registered holder of this Debenture shall thereafter have the right
to receive upon the basis and upon the terms and conditions specified herein
(including without limitation payment of the applicable Conversion Price) and in
lieu of the shares of Common Stock of the Company immediately theretofore
receivable upon conversion of this Debenture, such shares of stock, securities
or assets as may be issued or payable with respect to or in exchange for such
shares of Common Stock immediately theretofore receivable by such holder had
such merger or consolidation not taken place. The Company shall not effect any
such consolidation or merger, unless prior to or simultaneously with the
consummation thereof, the successor (if other than the Company) resulting from
such consolidation or merger shall assume, by written instrument executed and
delivered to the holder, the obligation to deliver to the holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
holder may be entitled to receive.

 

(c) The Conversion Price shall be subject to automatic adjustment from time to
time as follows:

 

(1) If the Company shall at any time or from time to time hereafter issue (an
“Issuance”) any Common Stock, options or other securities of the Company
convertible into or exchangeable for Common Stock without consideration or for a
consideration per share less than the Conversion Price then in effect for this
Debenture immediately prior to such issuance, the Conversion Price shall
forthwith be adjusted to a price equal to:

 

(i) an amount equal to the sum of:

 

(A) (i) The total number of shares of Common Stock outstanding immediately prior
to such Issuance, plus the maximum amount of all additional Common Stock
issuable upon conversion of this Debenture, multiplied by (ii) the Conversion
Price in effect immediately prior to such Issuance, and

 



4

 

  

(B) the aggregate consideration received or receivable by the Company on account
of the Issuance, divided by

 

(ii) the total number of shares of Common Stock outstanding immediately after
the Issuance (including for such purpose the maximum amount of additional Common
Stock issuable upon conversion of this Debenture plus the maximum amount of
Common Stock issued or issuable pursuant to the Issuance).

 

For purposes of the above calculations, the number of shares of Common Stock
outstanding immediately prior to the Issuance shall not include any additional
Common Stock issuable solely as a result of the adjustment of the Conversion
Price resulting from the application of the foregoing provisions.

 

(2) For the purposes of any adjustment of the Conversion Price as set forth
above:

 

(i) In the case of the issuance of Common Stock for cash, the consideration
shall be deemed to be the amount of cash paid therefor.

 

(ii) In the case of the issuance of Common Stock for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the fair market value thereof, as determined in good faith by the Board of
Directors.

 

(d) In the event of the occurrence of any event or transaction not specifically
provided for herein that would equitably require an adjustment to the Conversion
Price to remain consistent with the anti-dilution intent and purpose of this
Article, then the Board of Directors of the Company shall make such adjustment
to the Conversion Price as they shall deem reasonable and consistent with the
intentions and purposes of this Article.

 

(e) Upon any adjustment of the Conversion Price, the Company shall give written
notice to the registered holder of this Debenture, which notice shall state the
Conversion Price resulting from such adjustment, setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based.

 

(f) The Company will at all times reserve and keep available out of its
authorized Common Stock, for the purpose of issuance upon conversion of this
Debenture as herein provided, the maximum number of shares of Common Stock as
shall then be issuable upon the exercise of the conversion privileges set forth
herein. The Company covenants that all shares which shall be so issuable shall,
upon the conversion of this Debenture as herein provided, be duly and validly
issued and fully paid and nonassessable by the Company.

 



5

 

  

5.EVENTS OF DEFAULT.

 

(a) If one or more of the following events of default shall occur (an “Event of
Default”):

 

(i) the Company shall fail to pay any principal under this Debenture when due
and payable (or payable by conversion) thereunder; or

 

(ii) the Company shall fail to pay any interest or any other amount under this
Debenture when due and payable (or payable by conversion) thereunder; or

 

(iii) a receiver, trustee or other similar official shall be appointed over the
Company or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; or

 

(iv) the Company shall become insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or

 

(v) the Company shall make a general assignment for the benefit of creditors; or

 

(vi) the Company shall file a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); or

 

(vii) an involuntary insolvency proceeding shall be commenced or filed against
the Company; or

 

(viii) the Company shall lose its status as “DTC Eligible” or the Company’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or the shares
of the Company no longer allow for DWAC transfer for the shares; or

 

(ix) the Company shall become delinquent in its filing requirements as a
fully-reporting issuer registered with the SEC,

 

(x) the company shall fail to maintain sufficient common shares authorized and
available to satisfy the lender’s conversions for as long as this debenture
remains unpaid in whole or in part.

 



6

 

  

then during the continuance of any such Event of Default, the registered holder
of this Debenture may declare by written notice all the then unpaid principal
amount of this Debenture to be due and payable as if a Prepayment Penalty was to
be enforced, upon which the same shall forthwith become due and payable,
together with the interest accrued thereon, without presentation, demand,
protest or notice of dishonor, all of which the Company hereby waives. In the
event of any default, the outstanding principal amount of this Debenture, plus
accrued but unpaid interest, liquidated damages, fees and other amounts owing in
respect thereof shall be accelerated and shall become, at the Lender’s election,
immediately due and payable in cash at the Mandatory Default Amount. The
Mandatory Default Amount means the greater of (i) the outstanding principal
amount of this Debenture, plus all accrued and unpaid interest, liquidated
damages, fees and other amounts hereon, divided by the Conversion Price on the
date the Mandatory Default Amount is either demanded or paid in full, whichever
has a lower Conversion Price, multiplied by the VWAP (volume weighted average
price) on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a higher VWAP, or (ii) 150% of the outstanding principal
amount of this Debenture, plus 100% of the accrued and unpaid interest,
liquidated damages, fees and other amounts hereon. Commencing five (5) days
after the occurrence of any event of default that results in the acceleration of
this Debenture, a default interest rate shall be applicable to all borrowings.
The default interest rate shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Lender need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and the
Lender shall have all rights as a holder of the note until such time, if any, as
the Lender receives full payment pursuant to this Section 10. No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Debenture as required pursuant to
the terms hereof.

  

(b) Should the indebtedness represented by this Debenture or any part thereof be
collected in any proceeding or placed in the hands of attorneys for collection,
the Company agrees to pay, in addition to the principal and interest due and
payable hereon, all costs of collecting this Debenture, including reasonable
attorneys' fees and expenses.

  

6.MISCELLANEOUS.

 

(a) If the date of any payment required by this Debenture be Saturday, Sunday or
a bank holiday, such payment shall be payable on the first business day
following such date.

 

(b) The Company hereby expressly waives presentment, demand, protest or any
other notice whatsoever.

 



7

 

  

(c) Borrower shall have the right to enter into secured or unsecured borrowings
from commercial banks and comparable commercial credit institutions for the
purpose of financing inventory and fixed assets, upon approval of the Board of
Directors of the Company (“Permitted Borrowings”). Permitted Borrowings shall
not require the prior approval of the Lender. All other borrowings by the
Company shall be subject to the prior written approval of the Lender.

 

(d) This Debenture shall be binding upon and shall inure to the benefit of the
parties hereto, their successors, heirs and assigns.

 

(e) The invalidity or partial invalidity of any provision of this Debenture
shall affect only such provision or part thereof and the balance of this
Debenture shall remain in effect.

 

(f) It is understood and agreed that no failure or delay in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

 

7.CHOICE OF LAW & VENUE

 

(a) All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. Any claim or controversy arising out
of or relating to the interpretation, application or enforcement of any
provision of this Agreement, shall be submitted for resolution to a court of
competent jurisdiction in New York. The parties hereby consent to personal
jurisdiction and venue in New York.

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be executed, sealed
and delivered on the date first above written.

 

 

 



  PositiveID Corp.               By: /s/ William Caragol

 



8

